
	
		I
		112th CONGRESS
		1st Session
		H. R. 338
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure accurate, intelligible information on dosage delivery devices packaged
		  with liquid over-the-counter medications.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Our Kids’ Medicine
			 Act.
		2.Requirement of
			 accurate dosage delivery devices for liquid OTC drugs
			(a)Clarification of
			 treatment of dosage delivery devicesSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following new
			 subsection:
				
					(aa)If it is a liquid formulation of a drug
				that is not subject to section 503(b) and—
						(1)it is not packaged
				with a dosage delivery device; or
						(2)it is packaged
				with a dosage delivery device and—
							(A)the calibrated units of measure marked on
				the dosage delivery device (such as teaspoon,
				tablespoon, or milliliter) are not the same as
				the units of measure specified in the dosage directions—
								(i)on
				the outside packaging or bottle for the drug; or
								(ii)contained in any
				other written instructions that are included in the labeling of the
				drug;
								(B)if any units of measure on the dosage
				delivery device are abbreviated on the dosage delivery device and—
								(i)the abbreviation
				used on the dosage delivery device is not the same as the abbreviation used in
				the dosage directions described under subparagraph (A);
								(ii)international or
				national standards for abbreviations for units of measure are not used on the
				dosage delivery device;
								(iii)nonstandard or uncommon abbreviations for
				units of measure are used on the dosage delivery device; or
								(iv)the abbreviations for units of measure that
				are used on the dosage delivery device are not defined on such device or in the
				dosage directions described under subparagraph (B);
								(C)decimals or
				fractions on the dosage delivery device are not printed clearly (as determined
				by the Secretary);
							(D)leading zeros are
				not used before decimal points printed on the dosage delivery device for
				purposes of avoiding tenfold dosing errors;
							(E)smaller font sizes
				are not used for numerals in fractions printed on dosage delivery devices, as
				compared to the size of the font used for numerals not in fractions;
							(F)the dosage
				delivery device contains extraneous or unnecessary markings (as determined by
				the Secretary) that may be confusing to consumers; or
							(G)the markings on
				the dosage delivery device are not clearly visible or are obscured when the
				drug is added to the device.
							For
				purposes of this paragraph, the term dosage delivery device means
				an object that is designed to measure the dosage of a drug in liquid form and
				deliver that drug to an individual and includes calibrated cups, droppers,
				syringes, and
				spoons..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the one-year period beginning on the date of the enactment of this
			 Act.
			
